Citation Nr: 1129793	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  10-49 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 60 percent for irritable bowel syndrome (IBS) with colitis.


REPRESENTATION

Veteran represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from November 1954 to September 1955.  

This appeal to the Board of Veterans' Appeals (Board) arises from a November 2009 decision (issued in December 2009) in which the RO continued a 60 percent disability rating for the Veteran's IBS with colitis.  

As a final preliminary matter the Board notes that in July 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been reviewed and associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's claims is warranted.   

With respect to the Veteran's claim for an increased rating for her service connected IBS with colitis, the Board must remand the claim in order to obtain outstanding private treatment records and to obtain a VA medical examination and opinion.  

In a September 2010 written statement the Veteran indicated that she has been to the Roane County Hospital on several occasions for her service-connected disability.  Additionally, at her July 2011 Board hearing, the Veteran testified that she had received treatment for her service-connected disability at the Roane County Hospital.  After a review of the claims file, it does not appear that the VA has attempted to obtain these outstanding records.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, the Board finds that the Veteran should be afforded a VA examination.  The Board observes that the Veteran has been examined by the VA for her IBS with colitis in March 2009 and in May 2010.  However, at the Veteran's July 2011 Board hearing, the Veteran testified that her IBS with colitis had increased in severity in the past year.  

Since the Veteran has reported that her IBS with colitis disability had worsened since the most recent examination, VA is required to afford her a contemporaneous VA examination to assess the current nature, extent and severity of her IBS with colitis disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, the Board has no discretion and must remand this claim in order to afford the Veteran another VA examination.

Further, the Board observes that a September 2010 written statement from the Veteran's friend indicates that since she has known the Veteran, the Veteran has been unable to work due to her health problems.  As such, the record seems to reasonably raise the question of whether the Veteran is unemployable due to her service-connected disabilities, namely her service-connected IBS with colitis.  In this context, the Board also observes the percentage requirements of 38 C.F.R. § 4.16(a) have not been met.  However, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupational by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Thus, the Board finds that the RO should address the matter of extra-schedular consideration (per 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b)), as a component of the underlying claim for an increased rating for IBS with colitis, in the first instance, to avoid any prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  As a component of the underlying claim for an increased rating for IBS with colitis, inform the Veteran of the requirements for extra-schedular consideration pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b); and permit her the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.  

2.  Send to the Veteran, a letter requesting that the Veteran provide information, and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal.  Specifically, records from Roane County Hospital (address: 200 Hospital Drive, Spencer West Virginia 25267) should be requested.  All records and/or responses received should be associated with the claims file.

3.  After completing the above development, the Veteran should be scheduled for a VA examination by an appropriate examiner for an opinion as to the current nature and extent of her service-connected IBS with colitis.  The examiner should identify all present manifestations of the service-connected disability and should specifically address whether the Veteran's IBS with colitis causes :(1) marked malnutrition, (2) anemia, (3) general debility, (4) or other serious complications such as liver abscess.  The examiner should also indicate whether the Veteran has complete loss of sphincter control.  

The examiner should also provide a full description of the effects of the service-connected IBS with colitis (exclusive of any nonservice-connected disabilities) upon the Veteran's employment and daily life.  Particular emphasis should be placed upon any manifest limitation of activity alleged by the Veteran.

The examiner must opine as to whether it is at least as likely as not that her service-connected IBS with colitis renders her incapable of performing the mental and physical acts required for employment.

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report. Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for an increased rating in excess of 60 percent for IBS with colitis, to include on an extra-schedular basis (pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative a Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response, before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



